ORDER
This matter having been duly presented to the Court on the application of the Director of the Office of Attorney Ethics, with the consent of PAUL FRANZ, by his Attorney-in-Faet, Suzanne Franz, recommending that PAUL FRANZ of ELIZABETH, who was admitted to the bar of this State in 1951, be transferred to disability inactive status in accordance with Rule 1:20-12;
*206And it appearing that PAUL FRANZ lacks the capacity to practice law at this time;
And good cause appearing;
It is ORDERED that pursuant to Rule 1:20-12 PAUL FRANZ is hereby transferred to disability inactive status, effective immediately and until the further Order of the Court; and it is further
ORDERED that PAUL FRANZ is hereby restrained and enjoined from practicing law during the period that he remains on disability inactive status; and it is further
ORDERED that PAUL FRANZ comply with Rule 1:20-20 governing incapacitated attorneys.